DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on April 25, 2022.  As directed by the amendment: claims 1, 30, 31, and 33 have been amended.  Thus, claims 1-5, 12, 15, 17, 19, 20, 23, 24, 30, 31, and 33 are presently pending in the application.

Claims 1-5, 12, 15, 17, 19, 20, 23, 24, 30, 31, and 33 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Ryan Miller on June 28, 2022.

The application has been amended as follows: 

In claim 1 line 22, the term “to be repeated in a set of values of time” has been changed to --to be repeated in two non-sequential values in a set of values of time--.

In claim 30 line 17, the term “to be repeated in a set of values of time” has been changed to --to be repeated in two non-sequential values in a set of values of time--.

In claim 31 line 19, the term “to be repeated in a set of values of time” has been changed to --to be repeated in two non-sequential values in a set of values of time--.

In claim 33 line 15, the term “to be repeated in a set of values of time” has been changed to --to be repeated in two non-sequential values in a set of values of time--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least an apparatus for promoting vascular circulation including wherein the controller is configured to forego selecting a same value of time twice in a row when selecting the one or more random values of time; and select the same value to be repeated in a set of values of time during which the compression element is to be unactuated, as recited in claim 1 lines 20-23.
The prior art of record, alone or in combination, further fails to teach at least a pump for inflating an inflatable chamber of a garment including wherein the controller is configured to forego selecting a same value of time twice in a row when selecting the one or more random values of time; and select the same value to be repeated in a set of values of time during which the compression element is to be unactuated, as recited in claim 30 line 15-18.
The prior art of record, alone or in combination, further fails to teach at least an apparatus for providing compression therapy to an anatomic structure of a patient including wherein the controller is configured to forego selecting a same value of time twice in a row when selecting the one or more random values of time; and select the same value to be repeated in a set of values of time during which the compression element is to be unactuated, as recited in claim 31 lines 17-20.
The prior art of record, alone or in combination, further fails to teach at least a method for using a compression apparatus configured to be positioned about an anatomic structure of a person including wherein the controller is configured to forego selecting a same value of time twice in a row when selecting the one or more random values of time; and select the same value to be repeated in a set of values of time during which the compression element is to be unactuated, as recited in claim 33 lines 13-16.
The closest prior art of record includes Ballas (US 2012/0065561) who teaches a device for compressive treatment of the human body including a garment surrounding a limb, a compression element coupled to the garment to compress the limb, and a controller to control operation of the compression element; but Ballas does not disclose generating random values of time used to select an unactuated time for the compression element.
The closest prior art of record includes Glen (US 2006/0282026) who teaches a massage device including a garment, a compression element, a controller to control the compression element, and where the controller generates random values to control the unactuated time of the compression element; but Glen does not disclose wherein the controller does not select the same value of time twice in a row and selects the same value to be repeated in two non-sequential values of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785